Exhibit 10.4

 

--------------------------------------------------------------------------------

EXECUTION COPY

Published CUSIP Number: [                    ]

TERM LOAN CREDIT AGREEMENT

Dated as of June 23, 2006

among

HEALTH NET, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITICORP USA, INC.,

as Syndication Agent

and

THE OTHER LENDERS PARTY HERETO

J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Other Interpretive Provisions    21

1.03

   Accounting Terms    22

1.04

   Rounding    22

1.05

   References to Agreements and Laws    23

1.06

   Times of Day    23

ARTICLE II CREDIT FACILITY

   23

2.01

   Term Loan    23

2.03

   Repayment of Term Loans    24

2.04

   Prepayments    24

2.05

   Interest    25

2.06

   Fees    25

2.07

   Computation of Interest and Fees    25

2.08

   Evidence of Debt    26

2.09

   Payments Generally; Administrative Agent’s Clawback    26

2.10

   Sharing of Payments by Lenders    27

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   28

3.01

   Taxes    28

3.02

   Illegality    29

3.03

   Inability to Determine Rates    30

3.04

   Increased Costs    30

3.05

   Funding Losses    31

3.06

   Mitigation Obligations; Replacement of Lenders    32

3.07

   Survival    32

ARTICLE IV CONDITIONS PRECEDENT TO TERM LOAN BORROWINGS

   32

4.01

   Conditions of Term Loan    32

ARTICLE V REPRESENTATIONS AND WARRANTIES

   34

5.01

   Organization; Powers    34

5.02

   Authorization; Enforceability    34

5.03

   Governmental Approvals; No Conflicts    35

5.04

   Financial Condition; No Material Adverse Change    35

5.05

   Properties    35

5.06

   Litigation and Environmental Matters    36

5.07

   Compliance with Laws and Agreements    36

5.08

   Investment and Holding Company Status    36

5.09

   Taxes    36

5.10

   ERISA    36

5.11

   Disclosure    37

5.12

   Federal Regulations    37

5.13

   Nature of Business    37

5.14

   Purpose of Term Loans    37

5.15

   Subsidiaries and Significant Subsidiaries    38

 

i



--------------------------------------------------------------------------------

ARTICLE VI AFFIRMATIVE COVENANTS

   38

6.01

   Financial Statements and Other Information    38

6.02

   Notices of Material Events    40

6.03

   Existence; Conduct of Business    41

6.04

   Payment of Obligations    41

6.05

   Maintenance of Properties; Insurance    41

6.06

   Books and Records; Inspection Rights    41

6.07

   Compliance with Laws and Agreements    41

6.08

   Use of Proceeds    42

6.09

   Maintenance of Accreditation, Etc.    42

6.10

   Patriot Act    42

ARTICLE VII NEGATIVE COVENANTS

   42

7.01

   Financial Covenants    42

7.02

   Subsidiary Indebtedness    43

7.03

   Liens    44

7.04

   Fundamental Changes    45

7.05

   Transactions with Affiliates    45

7.06

   Restrictive Agreements    45

7.07

   Nature of Business    46

7.08

   Advances, Investments and Loans    46

7.09

   Restricted Payments    46

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

   47

8.01

   Events of Default    47

8.02

   Remedies Upon Event of Default    49

8.03

   Application of Funds    49

ARTICLE IX ADMINISTRATIVE AGENT

   50

9.01

   Appointment and Authority    50

9.02

   Rights as a Lender    50

9.03

   Exculpatory Provisions    50

9.04

   Reliance by Administrative Agent    51

9.05

   Delegation of Duties    51

9.06

   Resignation by Administrative Agent    51

9.07

   Non-Reliance on Administrative Agent and Other Lenders    52

9.08

   No Other Duties, Etc.    52

9.09

   Administrative Agent May File Proofs of Claim    52

ARTICLE X MISCELLANEOUS

   53

10.01

   Amendments, Etc.    53

10.02

   Notices; Effectiveness; Electronic Communication    54

10.03

   No Waiver; Cumulative Remedies    55

10.04

   Expenses; Indemnity; Damage Waiver    56

10.05

   Payments Set Aside    57

10.06

   Successors and Assigns    57

10.07

   Confidentiality    59

10.08

   Set-off    60

10.09

   Interest Rate Limitation    60

10.10

   Counterparts    60

10.11

   Integration    61

10.12

   Survival of Representations and Warranties    61

10.13

   Severability    61

10.14

   Replacement of Lenders    61

10.15

   Governing Law; Jurisdiction, Etc.    62

10.16

   Waiver of Right to Trial by Jury    62

10.17

   USA PATRIOT Act Notice    62

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(b)    Investment Guidelines 2.01    Term Loan Commitments and Pro Rata
Shares 5.15    Subsidiaries and Significant Subsidiaries 7.02    Indebtedness
Existing on the Closing Date 7.03    Liens Existing on the Closing Date 7.06   
Existing Restrictive Agreements 7.08    Existing Investments 10.02    Certain
Addresses for Notices

EXHIBITS

 

A    Form of Note B    Form of Compliance Certificate C    Form of Assignment
and Assumption

 

iii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT is entered into as of June 23, 2006 among HEALTH
NET, INC., a Delaware corporation (the “Borrower”), the Lenders (defined
herein), CITICORP USA, INC., as Syndication Agent and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The Borrower has requested that the Lenders provide $300,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or all or substantially all of the
Voting Stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Act” shall have the meaning set forth in Section 10.17.

“Administrative Agent” means JPMorgan in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, dated June 8, 2006
among the Borrower, the Administrative Agent and JPMSI.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agreement” means this Credit Agreement, as amended, modified, supplemented and
extended from time to time.



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Ratings as set forth below:

 

Pricing Level

  

S&P /Moody’s Debt Rating

  

Eurodollar Rate

  

Base Rate

I    Higher than or equal to BBB+/Baa1    62.5    0.0 II    Higher than or equal
to BBB/Baa2 but less than BBB+/Baa1    75.0    0.0 III    Higher than or equal
to BBB-/Baa3 but less than BBB/Baa2    87.5    0.0 IV    Higher than or equal to
BB+/Ba1 but less than BBB-/Baa3    117.5    17.5 V    Less than BB+/Ba1    150.0
   50.0

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (i) if the
Debt Ratings issued by each of the foregoing rating agencies shall fall within
different Pricing Levels and a Ratings Downgrade shall not have occurred and be
continuing, the Applicable Rate shall be based on the higher of the Debt Ratings
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest) unless one of the Debt Ratings is two or
more Categories less than the other, in which case the Applicable Rate shall be
determined by reference to the Pricing Level next above that of the lower of the
two Debt Ratings and (ii) if the Debt Ratings shall fall within different
Categories and a Ratings Downgrade has occurred and is continuing, the
Applicable Rate shall be based on the less of the two Debt Ratings; provided
further, that the Applicable Rate shall be at Pricing Level V if no Debt Rating
is available for the Borrower.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(h). Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMSI and CGMI, in their capacity as joint lead arrangers and
joint book runners.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan as its
“prime rate.” The “prime rate” is a rate set by JPMorgan based upon various
factors including JPMorgan’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by JPMorgan shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Bridge Loan Facility” means that certain bridge loan facility to be entered
into by the Borrower in connection with the redemption of the Senior Notes.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other

 

3



--------------------------------------------------------------------------------

interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person.

“Cash Collateralized Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is cash collateralized through the deposit of cash or other
assets into a trust or securities account, with the understanding that, upon
receipt of certain ratings with respect to such Indebtedness, such cash or
assets be utilized to make redemption payments (which will include payment of
outstanding principal, accrued interest and premium) on such Indebtedness, and
otherwise acceptable to the Administrative Agent.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).

“CGMI” means Citigroup Global Markets Inc., in its capacity as joint lead
arranger and joint book runner.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty or (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Capital Stock that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

4



--------------------------------------------------------------------------------

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated Capital Expenditures” means, for any period, all cash payments for
capital expenditures of the Borrower and the Subsidiaries on a consolidated
basis for such period, as determined in accordance with GAAP; provided, however,
that Consolidated Capital Expenditures shall not include (a) expenditures which
constitute the reinvestment of the net cash proceeds of asset dispositions not
prohibited hereunder and (b) amounts financed other than by Term Loans hereunder
(but including principal amounts paid in respect of any such financed amounts).

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) certain non-recurring charges in
an amount not to exceed a pre-tax total amount of $21,000,000 million incurred
in connection with (A) the disposition of an investment in certain non-public
securities, (B) the disposition of certain property held for sale and
(C) anticipated restructuring charges, (vi) certain other non-recurring, cash
and non-cash charges related to litigation and provider settlement payments, the
increase of medical claims reserves and any premiums relating to the repayment
by the Borrower of the Indebtedness related to the $400,000,000 8.375% Senior
Notes due 2011, in an aggregate amount not to exceed $375,000,000 during the
five (5) fiscal quarter period beginning with the fiscal quarter ended
December 31, 2004 and ending with the fiscal quarter ended December 31, 2005 and
(vii) non-capitalized costs and expenses incurred in connection with the Senior
Note Refinancing, including, without limitation the fees associated with the
termination of any Swap Contracts and any redemption premiums, in an aggregate
amount not to exceed $80,000,000 and minus (b) all non-recurring, non-cash items
increasing Consolidated Net Income for such period.

“Consolidated Fixed Charge Coverage Ratio” means, for any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated EBITDA for such
period plus Consolidated Rental Expense for

 

5



--------------------------------------------------------------------------------

such period minus Consolidated Capital Expenditures for such period to
(b) Consolidated Scheduled Funded Debt Payments for such period.

“Consolidated Funded Indebtedness” means, without duplication, Funded
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis minus
an amount equal to the Swap Termination Value with respect to any Swap Contract,
to the extent such Swap Termination Value is deemed an asset and not a
liability.

“Consolidated Interest Charges” means, for any period, the consolidated interest
charges of the Borrower and the Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and the Subsidiaries, as determined in
accordance with GAAP (including (subject to clause (x) below) all net costs or
net benefits, as the case may be, under Swap Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP, but excluding (x) expenses associated with termination of any Swap
Contract and (y) any premium paid in connection with the repayment of
Indebtedness pursuant to any public debt issuance).

“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 6.01(a) or (b).

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Borrower
and its Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.

“Consolidated Net Tangible Assets” means the Consolidated Total Assets less:
(i) all current liabilities and minority interests and (ii) goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).

“Consolidated Net Worth” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Consolidated Rental Expense” means, for any period, with respect to the
Borrower and the Subsidiaries, on a consolidated basis, all rental expense
attributable to Operating Lease Obligations (whether a lease of real property,
personal property or mixed) for such period, as determined in accordance with
GAAP.

“Consolidated Scheduled Funded Debt Payments” means, for any period, the sum of
(a) all scheduled payments of principal on Consolidated Funded Indebtedness of
the Borrower and the Subsidiaries (including, without duplication, the principal
component of payments due on Capital Lease Obligations during such period, but
excluding payments of principal with respect to the Bridge Loan Facility and the
Revolving Credit Agreement) for such period plus (b) Consolidated Interest
Charges for such period plus (c) Consolidated Rental Expense for such period.

“Consolidated Total Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the value of all
properties and all right, title and interest in such properties which would be
classified as assets of the Borrower and its Subsidiaries, as determined in
accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Debt Rating” has the meaning set forth in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Term Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loan required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

“Designated Capital Contribution” means any capital contribution from the
Borrower to a regulated Subsidiary the proceeds of which are derived from the
sale, transfer, lease or other disposition of the Borrower’s assets.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
pursuant to the documentation relating to such Acquisition. The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof as recorded on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, the Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries; provided, further, that the approval of the Borrower shall not be
required until a successful syndication as determined by the Arrangers has been
achieved.

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person (other than to the Borrower or a Subsidiary) of (a) any shares of its
capital stock, (b) any shares of its capital stock pursuant to the exercise of
options or warrants or (c) any shares of its capital stock pursuant to the
conversion of any debt securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service

 

8



--------------------------------------------------------------------------------

that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by JPMorgan and with a term equivalent to such Interest
Period would be offered by JPMorgan’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent to be equal
to the quotient obtained by dividing (a) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (b) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period.

“Eurodollar Rate Loan” means a Term Loan that bears interest based on the
Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.14), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so

 

9



--------------------------------------------------------------------------------

published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to JPMorgan on such day on such transactions as
determined by the Administrative Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations) and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b) all purchase money Indebtedness;

(c) all obligations arising under unreimbursed obligations arising under letters
of credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments that are or should be reflected at such date on the Borrower’s
consolidated balance sheet in accordance with GAAP;

(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
provided, that only such portion of Earn Out Obligations that have matured or
have been actually earned shall be considered Funded Indebtedness hereunder;

(e) the Attributable Indebtedness of Capital Leases and Synthetic Leases;

(f) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the Maturity Date;

(g) all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (f) above of another Person; and

(h) all Indebtedness of the types referred to in clauses (a) through (g) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent such Indebtedness is expressly
made non-recourse to such Person.

For purposes hereof, (x) the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar

 

10



--------------------------------------------------------------------------------

instruments shall be the maximum amount available to be drawn thereunder,
(y) the amount of any Guarantee shall be the amount of the Indebtedness subject
to such Guarantee and (z) the amount of any limited recourse debt shall be equal
to the principal amount of such limited recourse debt for which such Person
provides credit support of any kind is liable as a guarantor or otherwise.
Notwithstanding the foregoing, Funded Indebtedness shall not include
(i) indebtedness or liabilities of the Borrower to any Subsidiary or of any
Subsidiary to the Borrower or any Subsidiary and (ii) Cash Collateralized Debt.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently
applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMO” means a health maintenance organization doing business as such (or
required to qualify or to be licensed as such) under HMO Regulations.

“HMO Regulation” means any law, regulation or administrative order applicable
under federal or state law to HMOs and any regulation or order promulgated or
issued pursuant thereto.

“HMO Regulator” means any Person charged with the administration, oversight or
enforcement of an HMO Regulation.

 

11



--------------------------------------------------------------------------------

“HMO Subsidiary” means any Subsidiary of the Borrower that is now or hereafter
an HMO.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) net obligations under any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person;

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary; and

(e) all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

For purposes hereof (x) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date, (y) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee and (z) the amount of any limited recourse debt shall
be equal to the principal amount of such limited recourse debt for which such
Person provides credit support of any kind is liable as a guarantor or
otherwise. Notwithstanding the foregoing, Indebtedness shall not include
indebtedness or liabilities of the Borrower to any Subsidiary or of any
Subsidiary to the Borrower or any Subsidiary.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04.

“Insurance Regulation” means any law, regulation, rule or order applicable to an
insurance company.

“Insurance Regulator” means any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.

“Insurance Subsidiary” means any Subsidiary of the Borrower that is now or
hereafter doing business (or required to qualify or to be licensed) under
Insurance Regulations.

“Interest Payment Date” means (a) as to any Term Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Term Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three, six, nine or twelve months

 

12



--------------------------------------------------------------------------------

(subject to availability by all Lenders with respect to a period of nine or
twelve months’ duration) thereafter, as selected by the Borrower in its Term
Loan Notice, provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means all investments, in cash or by delivery of property made,
directly or indirectly in, to or from any Person, whether by acquisition of
shares of capital stock, other equity interests, property, assets, indebtedness
or other obligations or securities or by loan, advance, capital contribution or
otherwise.

“Investment Guidelines” means those investment guidelines adopted by the finance
committee of the Borrower’s board of directors on December 16, 2003, as set
forth in Schedule 1.01(b) hereto, as the same may be amended from time to time
by the Borrower with the approval of the Administrative Agent.

“IRS” means the United States Internal Revenue Service.

“Joint Fee Letter” means the letter agreement, dated June 8, 2006, among the
Borrower, the Administrative Agent, CGMI and JPMSI.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“JPMSI” means J.P. Morgan Securities Inc., in its capacity as joint lead
arranger and joint book manager.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of any Governmental Authority.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

 

13



--------------------------------------------------------------------------------

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Loan Documents” means this Agreement, each Note, the Administrative Agent Fee
Letter, the Joint Fee Letter, each Compliance Certificate and each other
document, instrument or agreement from time to time executed by the Borrower or
any of its Subsidiaries or any Responsible Officer thereof and delivered in
connection with this Agreement.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
Borrower to perform its material obligations under any Loan Document to which it
is a party; or (c) a material adverse effect upon the material legal rights or
remedies available to Lenders under this Agreement.

“Maturity Date” means June 23, 2011.

“Minimum Borrower Cash Flow Fixed Charge Coverage Ratio” means, for any period
of four consecutive fiscal quarters, the ratio of (a) (i) the aggregate amount
of all cash on hand of the Borrower on the date twelve months prior to the date
of such calculation plus (ii) the aggregate amount (such aggregate amount to be
delineated on a Subsidiary-by-Subsidiary basis) of all dividends of the
Subsidiaries of the Borrower to the Borrower for such period plus (iii) to the
extent not included in clause (ii) immediately above, the aggregate amount (such
aggregate amount to be delineated on a Subsidiary-by-Subsidiary basis) of all
cash distributed from non-regulated Subsidiaries of the Borrower to the Borrower
for such period plus/minus (iv) the aggregate amount (such aggregate amount to
be delineated on a Subsidiary-by-Subsidiary basis) of all payments on
intercompany loans between the Borrower and its Subsidiaries minus (v) the
aggregate amount (such aggregate amount to be delineated on a
Subsidiary-by-Subsidiary basis) of all other capital contributions by the
Borrower into regulated Subsidiaries of the Borrower during such period (other
than a Designated Capital Contribution) minus (vi) the aggregate amount (such
aggregate amount to be delineated on a Subsidiary-by-Subsidiary basis) of all
Investments by the Borrower into non-regulated Subsidiaries of the Borrower
during such period minus (vii) the aggregate amount of all capital expenditures
of the Borrower during such period plus/minus (viii) the aggregate of all cash
Taxes of the Borrower and its Subsidiaries paid by the Borrower during such
period (net of the aggregate amount of all cash received by the Borrower from
regulated and non-regulated Subsidiaries of the Borrower pursuant to all tax
sharing arrangements between the Borrower and such Subsidiaries) during such
period to (b) (i) Consolidated Scheduled Funded Debt Payments for such period
plus (ii) the aggregate amount of all public dividends of the Borrower paid
during such period plus (iii) the net amount of Consolidated Rental Expense paid
by the Borrower and not reimbursed by the Subsidiaries for such period.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Note” or “Notes” has the meaning specified in Section 2.07.

 

14



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Term Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract between the
Borrower and any Lender or Affiliate of a Lender.

“Operating Lease Obligations” of any Person means the obligations of such Person
under any lease (including, without limitation, leases which may be terminated
by the lessee at any time) of any real or personal property, or a combination
thereof which would not constitute a Capital Lease Obligation other than any
such lease in which that Person is the lessor.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Outstanding Amount” means the aggregate outstanding principal amount of the
Term Loan, after giving effect to any prepayments or repayments of the Term
Loan, occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary,
provided that (a) the capital stock, other equity interests, Property, line or
segment of business or division acquired in such Acquisition relates to a line
of business similar to the business that the Borrower or any Subsidiary is
engaged in on the Closing Date; (b) in the case of an Acquisition of the capital
stock or other equity interests of another Person, (i) the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition and (ii) such Person shall become a direct or indirect
Subsidiary of the Borrower or such Person shall be merged into, or consolidated
or combined with, the Borrower or any Subsidiary in a transaction in which the
Borrower or such Subsidiary, as the case may be, is the surviving entity;
(c) the representations and warranties made by the Borrower herein shall be true
and correct in all material respects at and as if made as of the date of such
Acquisition (prior to and immediately after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
and no Default or Event of Default shall exist as of the date of such
Acquisition (prior to and immediately after giving effect thereto); and (d) if
the aggregate consideration for any such

 

15



--------------------------------------------------------------------------------

Acquisition exceeds $250,000,000, the Borrower shall have delivered to the
Administrative Agent, not less than 10 days prior to the consummation of such
Acquisition, a pro forma certificate from a Responsible Officer demonstrating
that, upon giving effect to such Acquisition on a pro forma basis, the Borrower
shall be in compliance with each of the applicable covenants set forth in
Section 7.01.

“Permitted Investments” means:

(a) cash and Cash Equivalents;

(b) Permitted Market Investments;

(c) receivables owing to the Borrower or any Subsidiary or any receivables and
advances to suppliers, in each case if created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided that such trade terms may include such concessionary trade
terms that the Borrower or any Subsidiary deems reasonable under the
circumstances;

(d) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(e) Investments existing as of the Closing Date and set forth in Schedule 7.08
and any extension or renewal thereof;

(f) advances and loans to employees, directors or officers in connection with
the award of convertible bonds or stock under a stock incentive plan, stock
option plan or other equity-based compensation plan or arrangement;

(g) other advances and loans to employees, directors, officers, shareholders or
agents;

(h) Permitted Acquisitions;

(i) advances and loans made by the Borrower to any Subsidiary and Guarantees
made by the Borrower with respect to any obligations of any Subsidiary and
advances and loans made by any Subsidiary to the Borrower or any other
Subsidiary, and Guarantees made by any Subsidiary with respect to obligations of
the Borrower or any other Subsidiary to the extent permitted by Section 7.02;

(j) capital contributions to, or equity investments in, a Subsidiary by the
Borrower or another Subsidiary;

(k) Guarantees constituting Indebtedness not prohibited by Section 7.02;

(l) Investments arising out of the receipt by the Borrower or any Subsidiary of
noncash consideration for the sale of a Subsidiary other than a Significant
Subsidiary;

(m) Investments in the form of Swap Contracts;

(n) Investments in prepaid expenses and lease, utility and workers’ compensation
and similar deposits;

 

16



--------------------------------------------------------------------------------

(o) Investments in joint ventures; provided that, after giving effect to any
such investment, no more than $100,000,000 (book value) of investment made
pursuant to this (o) shall be outstanding; and

(p) additional advances, loans and/or investments that shall not exceed an
aggregate amount of more than two and one-half percent (2 1/2%) of the
Consolidated Total Assets determined as of the end of the most recently
completed fiscal quarter of the Borrower.

“Permitted Liens” means,

(a) Liens imposed by law for taxes, fees, assessments and other governmental
charges or claims that are not yet due or that remain payable without penalty or
that are being contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or that remain payable without penalty or that are being contested in compliance
with Section 6.04;

(c) Liens incurred or pledges or deposits made in the ordinary course of
business in compliance with HMO Regulations, Insurance Regulations, workers’
compensation, unemployment insurance or other social security laws or
regulations;

(d) Liens incurred or deposits made to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and the Subsidiaries taken as a whole;

(f) Liens arising solely by virtue of any statutory or common law provision or
granted to banks in the ordinary course of business relating to banker’s Liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; and

(g) Liens arising from the rendering of a judgment that is not a final judgment
or order against the Borrower or any Subsidiary with respect to which the
Borrower or such Subsidiary is then proceeding with an appeal or other
proceeding for review or in connection with surety or appeal bonds in connection
with such attachment or judgment, and Liens arising from a judgment or order
that does not constitute an Event of Default under clause (h) of Article VIII;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness.

“Permitted Market Investments” means any investment that satisfies the
Borrower’s Investment Guidelines.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

17



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 7.01, that any Acquisition shall be deemed to have occurred as
of the first day of the most recent four fiscal quarter period preceding the
date of such transaction for which the Borrower has delivered financial
statements pursuant to Section 6.01(a) or (b). In connection with the foregoing,
with respect to any Acquisition (i) income statement items (whether positive or
negative) attributable to the Person or Property acquired shall be included to
the extent relating to any period applicable in such calculations to the extent
(A) such items are not otherwise included in such income statement items for the
Borrower and its Subsidiaries in accordance with GAAP or in accordance with any
defined terms set forth in Section 1.01 and (B) such items are supported by
audited financial statements or other information reasonably satisfactory to the
Administrative Agent, (ii) any Indebtedness incurred or assumed by the Borrower
or any Subsidiary (including the Person or Property acquired) in connection with
such transaction and any Indebtedness of the Person or Property acquired which
is not retired in connection with such transaction (A) shall be deemed to have
been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination and (iii) any other
factually supportable and identifiable pro-forma adjustments which would be
permitted or required by Regulation S-K or S-X under the Securities Act shall be
taken into account.

“Pro Rata Share” means, as to each Lender at any time, a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Term Loan funded by such Lender at such time and the
denominator of which is the Outstanding Amount; provided that if the commitment
of each Lender to make Term Loans has been terminated pursuant to Section 8.02,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof. The
initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

“Property” means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.

“Ratings Downgrade” means the date on which the Debt Ratings announced by S&P or
Moody’s shall be less than BBB- or Baa3, respectively.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of the Term Loans. The outstanding Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

18



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Borrower. Any document delivered hereunder
that is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
or any Subsidiary, now or hereafter outstanding, (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of capital stock of the Borrower or any
Subsidiary, now or hereafter outstanding, and (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of the Borrower or any Subsidiary,
now or hereafter outstanding.

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
June 30, 2004 among the Borrower, the Lenders party thereto and Bank of America,
N.A., as administrative agent, as amended, restated, supplemented, replaced or
otherwise modified.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Security Agreement” means that certain security and control agreement to be
entered into by the Borrower with respect to the pledge of instruments issued by
the United States Department of Treasury for the benefit of the holders of the
Senior Notes.

“Senior Note Refinancing” means, individually or collectively, (i) the entering
into of this Agreement by the Borrower, (ii) the entering into the Bridge Loan
Facility by the Borrower, (iii) the corresponding purchase by or on behalf of
the Borrower with the proceeds of the Term Loans and Bridge Loan Facility, of
instruments issued by the United States Department of Treasury (the “U.S.
Treasuries”), (iv) the depositing of the U.S. Treasuries in one or more escrow
or securities accounts and further granting of a security interest in such
escrow and securities accounts for the benefit of the holders of the Senior
Notes to effectuate an in-substance defeasance of such Senior Notes, (v) the
calling for redemption by Borrower of the Senior Notes and (vi) the redemption
by the Borrower of the Senior Notes.

“Senior Notes” has the meaning specified in Section 5.14.

“Significant Subsidiary” means, at any particular time, any Subsidiary of the
Borrower (or such Subsidiary and its subsidiaries taken together) that would be
a “significant subsidiary” of the Borrower within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to

 

19



--------------------------------------------------------------------------------

engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Share Repurchase” means that certain redemption, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Borrower with proceeds from a debt, equity or other securities
issuance or financing transaction incurred specifically for such purpose in an
amount not to exceed $500,000,000.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.

 

20



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” has the meaning provided in Section 2.01.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period.

“Term Loan Commitment” means, for each Lender, the commitment of such Lender to
make a portion of the Term Loan hereunder; provided that, at any time after
funding of the Term Loan, determinations of “Required Lenders” shall be based on
the outstanding principal amount of the Term Loan.

“Term Loan Notice” means a notice of (a) a conversion of Term Loans from one
Type to the other, or (b) a continuation of Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Total Outstandings” means the aggregate Outstanding Amount of the Term Loan.

“Transaction” has the meaning specified in Section 5.14.

“Type” means a Term Loan’s character as a Base Rate Loan or a Eurodollar Rate
Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” and “U.S.” mean the United States of America.

“U.S. Treasuries” has the meaning specified in Section 5.14.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person, the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

21



--------------------------------------------------------------------------------

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements; provided, however, that calculations of
Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by the Borrower in accordance
with accepted financial practice and consistent with the terms of such Synthetic
Lease.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 7.01 shall be made on a Pro
Forma Basis.

1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number.

 

22



--------------------------------------------------------------------------------

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II

CREDIT FACILITY

2.01 Term Loan.

On the Closing Date, each of the Lenders severally agrees to make its portion of
a term loan (in the amount of its respective Term Loan Commitment) to the
Borrower in a single advance, in an aggregate principal amount of THREE HUNDRED
MILLION DOLLARS ($300,000,000) (the “Term Loan”). The Term Loan may consist of
Base Rate Loans, Eurodollar Rate Loans or a combination thereto, as the Borrower
may request; provided that for the first thirty (30) Business Days following the
Closing Date, all Term Loans may only consist of Base Rate Loans or Eurodollar
Rate Loans with a one month Interest Period; provided that with respect to a
Eurodollar Rate Loan borrowed on the Closing Date, the Administrative Agent must
receive a funding indemnity letter at least three Business Days prior to the
requested date of any Term Loan Borrowing in form and substance reasonably
acceptable to the Administrative Agent. Amounts repaid on the Term Loan may not
be reborrowed.

2.02 Term Loan Borrowing, Conversions and Continuations of Term Loans.

(a) Each conversion of Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Term Loan
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Term Loan Borrowing of Base Rate Loans. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Term Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $3,000,000 or a whole multiple of $500,000 in excess
thereof. Each conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Term Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a conversion of Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Term Loans to be converted or continued, (iv) the Type of
Term Loans to which existing Term Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type

 

23



--------------------------------------------------------------------------------

of Term Loan in a Term Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a conversion to, or continuation of Eurodollar
Rate Loans in any such Term Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Term Loans, and if no timely notice of a conversion or continuation
is provided by the Borrower, the Administrative Agent shall notify each Lender
of the details of any automatic conversion to Base Rate Loans described in the
preceding subsection.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default or Event of Default, no Term Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in JPMorgan’s
prime rate used in determining the Base Rate promptly following the public
announcement of such change.

(e) After giving effect to all conversions of Term Loans from one Type to the
other, and all continuations of Term Loans as the same Type, there shall not be
more than ten (10) Interest Periods in effect with respect to Term Loans.

2.03 Repayment of Term Loans.

The entire unpaid principal amount of the Term Loan will be payable in full on
the Maturity Date.

2.04 Prepayments.

The Borrower may, upon notice from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay the Term Loan in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 12:00 noon (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar
Rate Loans shall be in a principal amount of $3,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding) and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding). Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Term Loans to be prepaid. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date

 

24



--------------------------------------------------------------------------------

specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Term Loans of the Lenders in accordance with their respective Pro Rata
Shares.

2.05 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A) the Eurodollar Rate
for such Interest Period plus (B) the Applicable Rate and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

(b) (i) Upon the occurrence and during the continuation of an Event of Default
pursuant to Section 8.01(a), the Borrower shall pay interest on the principal
amount of all outstanding Obligations at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; (ii) upon the occurrence, and during the continuation, of an
Event of Default (other than pursuant to Section 8.01(a)), then upon the request
of the Required Lenders, the Borrower shall pay interest on the principal amount
of all outstanding Obligations at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws; and (iii) accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.06 Fees.

The Borrower shall pay to JPMSI and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the
Administrative Agent Fee Letter.

2.07 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the Base Rate is
determined by JPMorgan’s “prime rate” shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Term Loan for the day on which the Term Loan is made, and shall
not accrue on a Term Loan, or any portion thereof, for the day on which the Term
Loan or such portion is paid, provided that any Term Loan that is repaid on the
same day on which it is made shall, subject to Section 2.08(a), bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

25



--------------------------------------------------------------------------------

2.08 Evidence of Debt.

The Term Loan Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Term Loan Borrowings made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Term Loans in addition to such accounts or records. Each such
promissory note shall be in the form of Exhibit A (a “Note”). Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Term Loans and payments with respect thereto.

2.09 Payments Generally; Administrative Agent’s Clawback.

(a) General . All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (iii) third, toward repayment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(c) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking

 

26



--------------------------------------------------------------------------------

industry rules on interbank compensation. A notice of the Administrative Agent
to any Lender or the Borrower with respect to any amount owing under this
subsection (c) shall be conclusive, absent manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Term Loan Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Term Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, no
Lender shall be responsible for the failure of any other Lender to so make its
Term Loan or to make its payment under Section 10.04(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.

2.10 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Term Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Term Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Term Loans, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them,
provided that:

(a) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

27



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will

 

28



--------------------------------------------------------------------------------

enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any

 

29



--------------------------------------------------------------------------------

Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

If the Administrative Agent determines that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to the Lenders of funding such
Term Loan, the Administrative Agent will promptly notify the Borrower and all
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent revokes
such notice.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any participation in a Eurodollar Rate Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Term Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

30



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement, or
the Term Loans made by such Lender to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Promptly after any Lender becomes aware of any
circumstance that will, in its reasonable judgment, result in a request for
increased compensation pursuant to this Section 3.04, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Term Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Term Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Term Loan) to prepay, borrow, continue or convert any Term Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.14.

excluding any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Term
Loan or from fees payable to terminate the

 

31



--------------------------------------------------------------------------------

deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Term Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or (iii) any Lender or Lenders (other than the Administrative
Agent) fails to consent to any proposed amendment, modification or waiver as
contemplated by Section 10.01, but Lenders holding at least 75% of all Term
Loans have consented to such amendment, modification or wavier, then the
Borrower may replace such Lender in accordance with Section 10.14.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the repayment of all other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO TERM LOAN BORROWINGS

4.01 Conditions of Term Loan.

The obligation of each Lender to make its initial Term Loan hereunder is subject
to satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and each Note (if any), each properly executed by a
Responsible Officer of the Borrower and, in the case of this Agreement, by each
Lender.

 

32



--------------------------------------------------------------------------------

(b) Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Borrower, addressed to the Administrative Agent
and each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.

(c) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2005 in the business, assets, liabilities (actual or
contingent), operations or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole.

(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance satisfactory to the Administrative
Agent and its legal counsel:

(i) copies of the Organization Documents of the Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of the Borrower
to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower is a party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation and each other jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(e) Amendment of Revolving Credit Agreement. Receipt by the Administrative Agent
of satisfactory evidence that the Revolving Credit Agreement has been amended to
the extent necessary to permit the terms of the Agreement in form and substance
reasonably acceptable to the Arrangers.

(f) Bridge Loan Facility. The Borrower shall have received not less than
$200,000,000 in gross cash proceeds from the issuance of loans under the Bridge
Loan Facility on terms and with credit documentation reasonably satisfactory to
the Arrangers.

(g) Senior Note Defeasance Transaction. The Transaction shall be on terms and
conditions reasonably satisfactory to the Arrangers.

(h) Officer’s Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying (A) that the
conditions specified in Sections 4.01(k) and (l) have been satisfied, (B) that
there has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (C) the current
Debt Ratings.

 

33



--------------------------------------------------------------------------------

(i) Fees. Receipt by the Administrative Agent and the Lenders of any fees
required to be paid on or before the Closing Date.

(j) Attorney Costs. The Borrower shall have paid all Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings.

(k) Representations and Warranties. The representations and warranties of the
Borrower contained in Article V or any other Loan Document (i) that contain a
materiality qualification shall be true and correct on and as of the date of
such Term Loan Borrowing as if made on and as of such date (except to the extent
such representations and warranties expressly relate to another date in which
case such representations and warranties shall be true and correct as of such
date) and (ii) that do not contain a materiality qualification shall be true and
correct in all material respects on and as of the date of such Term Loan
Borrowing as if made on and as of such date (except to the extent such
representations and warranties expressly relate to another date in which case
such representations and warranties shall be true and correct as of such date).

(l) No Default. No Default shall exist, or would result from such proposed Term
Loan Borrowing or from the application of the proceeds thereof.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Organization; Powers.

Each of the Borrower and the Significant Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

5.02 Authorization; Enforceability.

The Transactions are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. This
Agreement has been, and each of the other Loan Documents to which it is a party
will have been upon delivery thereof, duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization,

 

34



--------------------------------------------------------------------------------

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

5.03 Governmental Approvals; No Conflicts.

The Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, including,
without limitation, HMO Regulators and Insurance Regulators, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation applicable to the Borrower or any Subsidiary,
including, without limitation, HMO Regulations and Insurance Regulations, or the
charter, by-laws or other organizational documents of the Borrower or any
Subsidiary or any order of any Governmental Authority, including, without
limitation, HMO Regulations and Insurance Regulations, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any Subsidiary or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
except for such violations and defaults that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any Subsidiary (other than Liens permitted under Section 7.03).

5.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of operations, shareholders’ equity and cash flows
as of and for the fiscal year ended December 31, 2005, audited by Deloitte &
Touche LLP, independent auditors and (ii) its consolidated balance sheet and
statements of operations and cash flows as of and for the fiscal quarter ended
March 31, 2006, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

(b) Since December 31, 2005, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and the
Subsidiaries, taken as a whole.

5.05 Properties.

(a) Each of the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except (i) for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes or (ii) where any such failure,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Each of the Borrower and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

5.06 Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any Subsidiary (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

5.07 Compliance with Laws and Agreements.

Each of the Borrower and the Subsidiaries is in compliance with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the immediately preceding sentence,
each of the Borrower and the Subsidiaries (i) is in compliance with all material
terms and provisions of the HMO Regulations and Insurance Regulations pertaining
to fiscal soundness, solvency or financial condition and (ii) has not received
any assertion in writing by an HMO Regulator or Insurance Regulator that it is
taking administrative action against the Borrower or any Subsidiary (A) to
revoke or modify any contract of insurance, license, permit, certification,
authorization, accreditation or charter or (B) to enforce the fiscal soundness,
solvency or financial provisions or requirements of the HMO Regulations or
Insurance Regulations against the Borrower or any Subsidiary, except to the
extent that any such non-compliance by the Borrower or any Subsidiary or any
such administrative action against the Borrower or any Subsidiary could not
reasonably be expected to result in a Material Adverse Effect.

5.08 Investment and Holding Company Status.

The Borrower is not (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

5.09 Taxes.

Each of the Borrower and the Subsidiaries has timely filed or caused to be filed
all tax returns and reports required to have been filed (taking into account any
extensions granted by the applicable taxing authority) and has paid or caused to
be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

5.10 ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations

 

36



--------------------------------------------------------------------------------

under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by any amount that could reasonably be expected
to result in a Material Adverse Effect, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by any amount
that could reasonably be expected to result in a Material Adverse Effect.

5.11 Disclosure.

The reports, financial statements, certificates or other written information
when furnished by the Borrower or any authorized representative of the Borrower
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information when so furnished), taken as a whole, did not contain any
misstatement of fact or omit to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information and other forward looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time, it being understood that no assurance is given
that the results forecasted in such projections and other forward looking
information will in fact be achieved and such projections and other forward
looking information are subject to significant uncertainties and contingencies
many of which are beyond the control of the Borrower and the Subsidiaries.

5.12 Federal Regulations.

No part of the proceeds of any Term Loans will be used in any transaction or for
any purpose which violates the provisions of Regulation T, U or X of the Board
of Governors of the Federal Reserve System, as now and from time to time
hereafter in effect. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of Form FR U-1 referred
to in said Regulation U.

5.13 Nature of Business.

The Borrower is an integrated managed care organization which administers the
delivery of managed health care services. Through its Subsidiaries, the Borrower
is also engaged in the business of delivering managed health care products
related to behavioral health, dental, vision and prescription drugs, and offers
government-sponsored managed care plans and products related to administration
and cost containment.

5.14 Purpose of Term Loans.

The proceeds of the Term Loans shall be wired to a securities intermediary and
shall be used to purchase instruments issued by the United States Department of
Treasury (the “U.S. Treasuries”) that will be deposited in a securities account
maintained by a securities trustee with the securities intermediary and pledged
to secure the Borrower’s $400,000,000 9.875% (formerly 8.375%) Senior Notes Due
April 15, 2011 (the “Senior Notes”) and thereafter used to redeem the Senior
Notes upon the Borrower obtaining investment grade ratings from S&P and Moody’s
for the Senior Notes (collectively, the “Transaction”).

 

37



--------------------------------------------------------------------------------

5.15 Subsidiaries and Significant Subsidiaries.

Set forth on Schedule 5.15 is a complete and accurate organizational chart of
the Borrower and its Subsidiaries as of the Closing Date.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the principal of and interest on each Term Loan and all fees payable
hereunder shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:

6.01 Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent (for further distribution
to each Lender):

(a) as soon as available and in any event within 95 days (or within five days
after such other time period required by the SEC) after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP (the Lenders agree
that the Borrower’s obligations under this paragraph (a) will be satisfied in
respect of any fiscal year by delivery to the Administrative Agent within 95
days (or within five days of such other time period required by the SEC) after
the end of such fiscal year of its annual report for such fiscal year on
Form 10-K as filed with the SEC);

(b) as soon as available and in any event within 50 days (or within five days
after such other time period required by the SEC) after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower (beginning with
the fiscal quarter ending on June 30, 2006), its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Responsible Officers as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes (the Lenders agree that the Borrower’s obligations
under this paragraph (b) will be satisfied in respect of any fiscal quarter by
delivering to the Administrative Agent within 50 days (or within five days after
such other time period required by the SEC) after the end of such fiscal quarter
of its quarterly report for such fiscal quarter on Form 10-Q as filed with the
SEC);

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate of a Responsible Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and

 

38



--------------------------------------------------------------------------------

any action taken or proposed to be taken with respect thereto, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 7.01, as applicable and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) within 30 days after the filing for each fiscal year, copies of financial
reports of the Significant Subsidiaries prepared in accordance with statutory
accounting principles; provided, however, during any period in which a any
Ratings Downgrade has occurred and is continuing, within 30 days after the
filing for each fiscal quarter following such Ratings Downgrade, copies of
financial reports of the Significant Subsidiaries prepared in accordance with
statutory accounting principles;

(f) promptly after the same become publicly available or upon transmission or
receipt thereof, (i) copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be, provided that, with respect to
materials filed with any national securities exchange, only material filings
shall be required to be delivered pursuant to this clause (f) and (ii) upon the
request of the Administrative Agent, all material reports and other annual
statements that the Borrower or any Subsidiary may render to or file with any
Governmental Authority, including without limitation the Department of Health
and Human Services Office of Inspector General; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent. Except for
such Compliance Certificates, the

 

39



--------------------------------------------------------------------------------

Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

6.02 Notices of Material Events.

Upon obtaining knowledge thereof, the Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event not later than
five Business Days after obtaining such knowledge) written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including, without limitation, HMO
Regulators and Insurance Regulators) against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(d) the non-compliance with any contractual obligation or requirement of law,
including, without limitation, HMO Regulations and Insurance Regulations, that
is not currently being contested in good faith by appropriate proceedings, if
all such non-compliance in the aggregate could reasonably be expected to result
in a Material Adverse Effect;

(e) the revocation of any license, permit, authorization, certificate,
qualification or accreditation of the Borrower or any Subsidiary by any
Governmental Authority, including, without limitation, HMO Regulators and
Insurance Regulators, if all such revocations in the aggregate could reasonably
be expected to result in a Material Adverse Effect; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through

 

40



--------------------------------------------------------------------------------

a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

6.03 Existence; Conduct of Business.

The Borrower will, and will cause each of the Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and take all reasonable action to maintain the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent failure to do so could not reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution or stock or asset
sale permitted under Section 7.04.

6.04 Payment of Obligations.

The Borrower will, and will cause each Subsidiary to, pay its obligations,
including tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

6.05 Maintenance of Properties; Insurance.

The Borrower will, and will cause each Subsidiary to, (a) keep and maintain all
property material to the conduct of the business of the Borrower and the
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted, except where the failure to keep and maintain such
property could not reasonably be expected to result in a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations or maintain a system or systems of self-insurance
or assumption of risk which accords with the practices of similar businesses.

6.06 Books and Records; Inspection Rights.

The Borrower will, and will cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants (it being understood that the Borrower
has a right to be present during any discussion with the Borrower’s independent
accountants), all at such reasonable times and as often as reasonably requested.

6.07 Compliance with Laws and Agreements.

The Borrower will, and will cause each Subsidiary to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including, without limitation, the HMO Regulations and Insurance
Regulations pertaining to fiscal soundness, solvency or financial condition) and
all indentures, agreements and other instruments binding upon it or its
property, except in

 

41



--------------------------------------------------------------------------------

each case where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

6.08 Use of Proceeds.

The proceeds of the Term Loans will be used for the purposes described in
Section 5.14. No part of the proceeds of any Term Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations U and X.

6.09 Maintenance of Accreditation, Etc.

The Borrower will preserve and maintain, and cause each Subsidiary to preserve
and maintain, all licenses, permits, authorizations, certifications and
qualifications (including, without limitation, those qualifications with respect
to solvency and capitalization) required under the HMO Regulations or the
Insurance Regulations in connection with the ownership or operation of HMOs or
insurance companies, except where the failure to do so would not result in a
Material Adverse Effect.

6.10 Patriot Act.

The Borrower shall, following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

ARTICLE VII

NEGATIVE COVENANTS

Until the principal of and interest on each Term Loan and all fees payable
hereunder have been paid in full, the Borrower covenants and agrees with the
Lenders that:

7.01 Financial Covenants.

(a) Consolidated Leverage Ratio. The Consolidated Leverage Ratio for any period
of four consecutive fiscal quarters shall be less than or equal to 3.00 to 1.00.

(b) Consolidated Fixed Charge Coverage Ratio or Minimum Cash Flow Fixed Charge
Coverage Ratio.

(i) Consolidated Fixed Charge Coverage Ratio. For each fiscal quarter ending
following the date on which either of the Debt Ratings announced by S&P or
Moody’s are equal to or higher than BBB- or Baa3, respectively, the Consolidated
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
shall be greater than or equal to 1.50 to 1.00.

(ii) Minimum Borrower Cash Flow Fixed Charge Coverage Ratio. For each fiscal
quarter ending following the date on which both of the Debt Ratings announced by
S&P and Moody’s are less than BBB- and Baa3, respectively, the Minimum Borrower
Cash Flow Fixed Charge Coverage Ratio shall be greater than or equal to 1.75 to
1.00.

 

42



--------------------------------------------------------------------------------

(c) Consolidated Net Worth. The Consolidated Net Worth shall at all times be
greater than or equal to $1,100,000,000, (i) increased by the sum of, on a
cumulative basis as of the end of each fiscal quarter of the Borrower,
commencing with the fiscal quarter ending June 30, 2004, (x) an amount equal to
50% of Consolidated Net Income (to the extent positive) for the fiscal quarter
then ended plus (y) an amount equal to 100% of the net cash proceeds from any
Equity Issuance occurring after the Closing Date (other than an Equity Issuance
to the extent the proceeds thereof are utilized within one hundred eighty
(180) days of such Equity Issuance in connection with a Restricted Payment
permitted under this Agreement) and (ii) decreased by (x) the amount of cash and
non-cash charges added back to Consolidated EBITDA, as permitted by clause
(a)(vi) of the definition of Consolidated EBITDA, to the extent such charges
cause a corresponding reduction of Consolidated Net Worth plus (y) charges
related to the Senior Note Refinancing (including, without limitation, the fees
associated with the termination of any Swap Contracts and any redemption
premiums) to the extent such charges cause a corresponding reduction of
Consolidated Net Worth in an amount not to exceed $80,000,000.

7.02 Subsidiary Indebtedness.

The Borrower will not permit any Subsidiary to create, incur, assume or permit
to exist any Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 7.02 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(b) Indebtedness to the Borrower or any other Subsidiary;

(c) Guarantees of Indebtedness of any other Subsidiary;

(d) Indebtedness incurred to finance the acquisition, construction, improvement
or repair of any fixed or capital asset, including obligations under Capital
Leases, mortgage financings, purchase money Indebtedness and any Indebtedness
assumed in connection with the acquisition of any such asset or secured by a
Lien on any such asset prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 360 days after such acquisition or the completion of
such construction, improvement or repair and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (d) shall not exceed $50,000,000 in the
aggregate at any time outstanding;

(e) Indebtedness of any Subsidiary as an account party in respect of trade
letters of credit;

(f) Indebtedness (i) in respect of performance, bid, surety or appeal bonds and
completion guarantees provided in the ordinary course of business and (ii) under
Swap Contracts entered into to protect against fluctuations in exchange and
interest rates and not for speculative purposes;

(g) other Indebtedness in an aggregate principal amount not exceeding
$75,000,000 at any time outstanding; and

(h) to the extent required thereunder, Guarantees of Obligations (as defined in
the Revolving Credit Agreement) under the Revolving Credit Agreement; provided
that Obligations

 

43



--------------------------------------------------------------------------------

under this Agreement shall be subject to substantially similar Guarantees on
terms reasonably satisfactory to the Administrative Agent.

7.03 Liens.

The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a) Permitted Liens;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 7.03; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) Liens attributable to sale-leaseback transactions and obligations under
Capital Leases not otherwise prohibited by this Agreement;

(e) Liens in favor of the Borrower or any Subsidiary;

(f) Liens on any fixed or capital asset acquired, constructed, repaired or
improved by the Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness not prohibited by Section 7.02(d), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 360 days after such
acquisition or the completion of such construction, repair or improvement and
(iii) such Liens shall not apply to any other property or assets of the Borrower
or any other Subsidiary;

(g) Liens not otherwise permitted under this Section securing obligations in an
aggregate amount not exceeding at any time ten percent (10%) of Consolidated Net
Tangible Assets as at the end of the immediately preceding fiscal quarter of the
Borrower;

(h) to the extent required thereunder, Liens in favor of the administrative
agent under the Revolving Credit Agreement with respect to the Obligations (as
defined in the Revolving Credit Agreement); provided that any such Liens shall
secure Obligations under this Agreement on terms reasonably satisfactory to the
Administrative Agent;

(i) any extension, renewal or replacement (or successive extensions, renewals or
replacements) of Liens, in whole or in part, referred to in clauses (a) through
(h) above; provided that any such extension, renewal or replacement Lien shall
be limited to the property covered by the Lien extended, renewed or replaced;
and

 

44



--------------------------------------------------------------------------------

(j) Liens on U.S. Treasuries and the proceeds thereof pledged to secure the
Senior Notes.

7.04 Fundamental Changes.

The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any Subsidiary (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing (a) any Person may merge into the
Borrower in a transaction in which the Borrower is the surviving corporation,
(b) any Person, including any Affiliate, may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (c) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Borrower or
to another Subsidiary, (d) any Subsidiary may liquidate or dissolve or the
Borrower or any Subsidiary may sell, transfer, lease or otherwise dispose of the
assets or stock of any Subsidiary if, in each case, the Borrower determines in
good faith that such liquidation, dissolution, sale, transfer, lease or other
disposition is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders, (e) the Borrower may sell, transfer, contribute
or otherwise dispose of all or substantially all the assets of or all or
substantially all the stock of a Subsidiary in connection with an investment
made pursuant to clause (o) of the definition of “Permitted Investments” and
Section 7.08 and (f) the Borrower and the Subsidiaries may sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all the assets of a Subsidiary, or all or substantially all the
stock of a Subsidiary; provided that the aggregate amount of all dispositions
pursuant to this clause (f) shall not exceed five percent (5%) of Consolidated
Total Assets (determined as of the fiscal quarter of the Borrower ending
immediately prior to the date of the initial disposition pursuant to this clause
(f)).

7.05 Transactions with Affiliates.

The Borrower will not, and will not permit any of the Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis (considering such transaction and all other related
transactions as a whole), (b) transactions between or among the Borrower and the
Subsidiaries or between or among the Subsidiaries or (c) as otherwise permitted
by this Agreement.

7.06 Restrictive Agreements.

The Borrower will not, and will not permit any of the Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon: (a) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or (b) the ability of any Subsidiary to make
or repay loans or advances to the Borrower or any other Subsidiary or (c) the
ability of any Subsidiary to Guarantee Indebtedness of the Borrower or any other
Subsidiary or (d) the creation or assumption of any Lien upon its Property,
whether now owned or hereafter acquired, or requiring the grant of any security
for such obligation if security is given for some other obligation (other than
“equal and ratable” restriction typically contained in public note indentures);
provided that the foregoing shall not apply to (i) restrictions and conditions
imposed by law, rule, regulation or regulatory administrative agreement or
determination (including those imposed by HMO Regulations and Insurance
Regulations) or by this Agreement, (ii) restrictions and conditions existing on
the date hereof identified on Schedule 7.06 and all extensions, renewals and
replacements

 

45



--------------------------------------------------------------------------------

thereof, (iii) restrictions and conditions contained in agreements entered into
in the ordinary course of business of the Borrower and the Subsidiaries;
provided that such restrictions and conditions are not materially more
restrictive as a whole than those imposed by HMO Regulations and Insurance
Regulations or those identified on Schedule 7.06, (iv) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale; provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (v) any Lien
permitted under Section 7.03 and (vi) with respect to limitations set forth in
clauses (c) and (d) above, negative pledge restrictions and conditions contained
in the Bridge Loan Facility and the Revolving Credit Agreement (provided that
such restrictions and conditions are not more restrictive as a whole than those
imposed by this Credit Agreement) and negative pledge restrictions and
conditions contained in the Security Agreement.

7.07 Nature of Business.

The Borrower will not, and will not permit any of its Significant Subsidiaries
to, substantially alter the character or conduct of the business conducted by
such Person as of the Closing Date.

7.08 Advances, Investments and Loans.

The Borrower will not, and will not permit any of the Subsidiaries to, directly
or indirectly, lend money or extend credit or make advances to any Person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
investment in, any Person except for Permitted Investments.

7.09 Restricted Payments.

The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
capital stock of such Person, (b) to make dividends or other distributions
payable to the Borrower (directly or indirectly through Subsidiaries) and
ratably to minority shareholders or to make dividends or other distributions
payable to a Subsidiary by another Subsidiary, (c) the Specified Share
Repurchase; provided that both prior, and after giving effect to, such Specified
Share Repurchase (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Consolidated Leverage Ratio shall be less than or equal to
2.0 to 1.0 (to be calculated to give pro forma effect to any repayments of
Funded Indebtedness occurring on or prior to the relevant date of determination)
and (iii) the Borrower shall have unutilized commitments under the Revolving
Credit Agreement in an amount not less than $250,000,000, and (d) other
Restricted Payments if no Default has occurred and is continuing or would result
from such action; provided that during any period in which a Ratings Downgrade
has occurred and is continuing, the aggregate amount of all such Restricted
Payments pursuant to this clause (d) shall not exceed $75,000,000 for any
consecutive four quarter period, beginning with the first fiscal quarter
following such Ratings Downgrade; it being understood however that this proviso
does not in any way limit (i) Restricted Payments permitted by clauses (a),
(b) and (c) hereof, (ii) other Restricted Payments, to the extent such
Restricted Payments are in an amount equal to the sum of the proceeds received
by the Borrower from the exercise of stock options held by employees, management
or directors of the Borrower, plus any tax benefit to the Borrower related to
such exercise or (iii) the redemption, retirement, or repurchase of the
convertible Indebtedness.

 

46



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Term Loan, (ii) within three Business
Days after the same becomes due, any interest on any Term Loan, or any fee due
hereunder or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), 6.03 (with respect to the
Borrower’s existence), or in Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days after the earlier of (i) a Responsible Officer of the Borrower
becoming aware of such failure and (ii) after notice thereof from the
Administrative Agent to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) the Borrower or any Subsidiary shall fail to observe or
perform any term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing Indebtedness having an aggregate principal
amount in excess of $40,000,000 or any other event shall occur, if the effect of
any such failure or event is to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf (with the giving of notice if
required and after the expiration of all grace periods applicable thereto) to
cause such Indebtedness to become due prior to its stated maturity; provided
that this clause (e) shall not apply to (A) any failure or event that has been
waived by the holder or holders, or a trustee on its or their behalf, of such
Indebtedness or cured or (B) secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (ii) the Borrower or any Subsidiary shall fail to observe or
perform any term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing Indebtedness having an aggregate principal
amount in excess of $40,000,000 or any other event shall occur, if the effect of
any such failure or event is to cause such Indebtedness to become due prior to
its stated maturity (as such maturity date may be extended), or the Borrower or
any Subsidiary shall fail to repay the principal amount of any such Indebtedness
at its stated maturity; provided that this clause (e) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or (iii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an

 

47



--------------------------------------------------------------------------------

Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
$40,000,000; provided that neither a voluntary prepayment or payment in full of
the obligations under a Swap Contract upon the maturity thereof shall be
considered a Termination Event; or

(f) Insolvency Proceedings, Etc. The Borrower or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

(h) Judgments. One or more judgments or decrees shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall not have
been paid, vacated, discharged, stayed or bonded pending appeal within 60 days
from the entry thereof that involves in the aggregate a liability (to the extent
not paid or covered by insurance) of $25,000,000 or more; or

(i) HMO Regulations. Any non-compliance by the Borrower or any Subsidiary with
any material term or provision of the HMO Regulations or Insurance Regulations
pertaining to fiscal soundness, solvency or financial condition and such
non-compliance shall not have been cured or waived within 30 days, to the extent
such event will or is reasonably expected to have a Material Adverse Effect;

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an amount that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; or

(k) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect or fails to give the Administrative Agent and/or the Lenders
the material rights, powers and privileges purported to be created by the Loan
Documents; or the Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

 

48



--------------------------------------------------------------------------------

(l) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Term
Loans have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and fees, premiums and scheduled periodic
payments, and any interest accrued thereon, due under any Swap Contract between
any Credit Party and any Lender, or any Affiliate of a Lender, to the extent
such Swap Contract is permitted by Section 7.02(f), ratably among the Lenders
(and, in the case of such Swap Contracts, Affiliates of Lenders) in proportion
to the respective amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and breakage, termination or other payments, and any
interest accrued thereon, due under any Swap Contract between any Credit Party
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted by Section 7.02(f), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) in proportion to the respective
amounts described in this clause Fourth held by them; and

 

49



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints JPMorgan to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Borrower shall not have rights
as a third party beneficiary of any of such provisions.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

50



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Term Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation by Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United

 

51



--------------------------------------------------------------------------------

States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Joint Book
Managers, Joint Lead Arrangers or the Syndication Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Term Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

52



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.06 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) extend or increase the Term Loan Commitment of any Lender without the
written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Term Loan, or any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

53



--------------------------------------------------------------------------------

(d) change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments or the order of application of payments required
thereby without the written consent of each Lender directly affected thereby;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly affected thereby;

(f) release the Borrower from its obligations under the Loan Documents without
the written consent of each Lender directly affected thereby;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Administrative Agent Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Term Loan Commitment of
such Lender may not be increased or extended without the consent of such Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the Term
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow the
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

10.02 Notices; Effectiveness; Electronic Communication.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent,.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered

 

54



--------------------------------------------------------------------------------

through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Term Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

55



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of external counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section or (B) in connection with the Term Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Term Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Term Loan (or
participation therein) or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), or against any Related Party of any of the foregoing acting for
the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.09(e).

 

56



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

57



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loans at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Term Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the principal outstanding balance of the
Term Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower, otherwise consents (each such
consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Term Loans, and rights and obligations with respect thereto,
assigned; and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amounts
of the Term Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Term Loans; provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide

 

58



--------------------------------------------------------------------------------

that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) through (f) of
the first proviso to Section 10.01 that directly affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

(e) Limitation upon Participation Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.07 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority, provided that the Person required to disclose such information shall
take reasonable efforts (at Borrower’s expense) to ensure that any Information
so disclosed shall be afforded confidential treatment; (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, provided that the Person required to disclose such information shall
take reasonable efforts (at Borrower’s expense) to ensure that any Information
so disclosed shall be afforded confidential treatment; (d) to any other party to
this Agreement; (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative

 

59



--------------------------------------------------------------------------------

Agent or any Lender on a nonconfidential basis from a source other than the
Borrower; or (i) to the National Association of Insurance Commissioners or any
other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Term Loan Commitments, and the Term Loan Borrowings. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

10.08 Set-off.

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of their respective Affiliates is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Term Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

60



--------------------------------------------------------------------------------

10.11 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

10.12 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Term Loan Borrowing, and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.13 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.14 Replacement of Lenders.

Under any circumstances set forth herein providing that the Borrower shall have
the right to replace a Lender as a party to this Agreement, the Borrower may,
upon notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its outstanding Term Loans (with the assignment
fee to be paid by the Borrower in such instance) pursuant to Section 10.06(b) to
one or more other Lenders or Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to Section 3.06(b), it shall be obligated to
replace all Lenders that have made similar requests for compensation pursuant to
Section 3.01 or 3.04. The Borrower shall (y) pay in full all principal,
interest, fees and other amounts owing to such Lender through the date of
replacement (including any amounts payable pursuant to Section 3.05) and
(z) release such Lender from its obligations under the Loan Documents. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
with respect to such Lender’s outstanding Term Loans.

 

61



--------------------------------------------------------------------------------

10.15 Governing Law; Jurisdiction, Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

10.16 Waiver of Right to Trial by Jury.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.17 USA PATRIOT Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     HEALTH NET, INC.,     a Delaware corporation      

By:

  /s/ Wisdom Lu       Name:   Wisdom Lu       Title:   Treasurer and Chief
Investment Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT:

    JPMORGAN CHASE BANK, N.A.,    

as Administrative Agent

     

By:

  /s/ Dawn Lee Lum       Name:   Dawn Lee Lum       Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:     JPMORGAN CHASE BANK, N.A.,    

as Lender

     

By:

  /s/ Dawn Lee Lum       Name:   Dawn Lee Lum       Title:   Vice President



--------------------------------------------------------------------------------

CITICORP USA, INC. By:   /s/ Peter Bickford Name:   Peter Bickford Title:   Vice
President



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:   /s/ Gustavus A. Bahr Name:   Gustavus A. Bahr Title:  
Vice President



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Leo E. Pagarigan Name:   Leo E.
Pagarigan Title:   Joint General Manager



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:   /s/ Richard L. Tavrow Name:   Richard L. Tavrow
Title:   Director By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate
Director



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED,

NEW YORK AGENCY

By:   /s/ George Lim Name:   George Lim Title:   FVP & General Manager By:   /s/
Mario Sheng Name:   Mario Sheng Title:   AVP



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:   /s/ Robert Joyce Name:   Robert Joyce Title:  
Managing Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:   /s/ Dana Maloney Name:   Dana Maloney Title:  
Managing Director



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Timothy D. Myers Name:   Timothy D.
Myers Title:   Vice President



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:   /s/ Raymond Ventura Name:   Raymond Ventura
Title:   Deputy General Manager



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A. By:   /s/ Philip M. Roesner Name:   Philip M.
Roesner Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   /s/ Cotty M. Wallace Name:   Cotty M. Wallace
Title:   Senior Vice President